WIDENER, Circuit Judge,
concurring:
I concur in Judge Wilkinson’s majority opinion without reservation.
I would add, however, that I think we lend too much dignity to this claim.
Reckmeyer admittedly was represented by capable, paid attorneys throughout all stages of his criminal prosecution. Whatever he has suffered has not been for lack of counsel of his choice. Reckmeyer, therefore, has not suffered any loss of any Sixth Amendment right to counsel.
Any substantive rights Caplin & Drys-dale may have to the money which was seized by the government prior to Reck-meyer’s unlawful payment to Caplin & Drysdale, in violation of the attachment order, can rise no higher than Reckmeyer’s right. Since Reckmeyer had no Sixth Amendment right at the time of the payment to Caplin & Drysdale, then Caplin & Drysdale should have no Sixth Amendment right to assert in this proceeding.
Left to my own devices, I would not reach any constitutional question which may be involved and would simply reverse.
*650I am outvoted, however, by my colleagues on my theory of the case, and therefore I join Judge Wilkinson’s opinion.